UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): April 26, 2017 First US Bancshares, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 0-14549 63-0843362 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 131 West Front Street Post Office Box 249 Thomasville, Alabama 36784 (Address of Principal Executive Offices, including Zip Code) Registrant’s telephone number, including area code: (334) 636-5424 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act.☐ Item 5.07.Submission of Matters to a Vote of Security Holders. The Annual Meeting of Shareholders (the “Annual Meeting”) of First US Bancshares, Inc. (the “Company”) was held on April 26, 2017. Summarized below are descriptions of the matters voted on at the Annual Meeting and the final results of such voting: Proposal 1 – Election of Directors. The shareholders elected each of the director nominees to serve as directors during the ensuing year. The voting for the directors at the Annual Meeting was as follows: Name Votes For Withhold Authority Broker Non-Votes Andrew C. Bearden, Jr. 2,749,971 123,969 1,449,753 Linda H. Breedlove 2,830,826 43,114 1,449,753 Robert Stephen Briggs 2,745,322 128,618 1,449,753 Sheri S. Cook 2,742,335 131,605 1,449,753 John C. Gordon 2,838,919 35,021 1,449,753 William G. Harrison 2,718,793 155,147 1,449,753 James F. House 2,746,605 127,335 1,449,753 J. Lee McPhearson 2,843,305 30,635 1,449,753 Jack W. Meigs 2,761,589 112,351 1,449,753 Aubrey S. Miller 2,745,372 128,568 1,449,753 Donna D. Smith 2,745,675 128,265 1,449,753 Howard M. Whitted 2,762,827 111,113 1,449,753 Bruce N. Wilson 2,843,897 30,043 1,449,753 Proposal 2 – Ratification of the Appointment of Carr, Riggs & Ingram, LLC as the Company’s Independent Registered Public Accountants for the Year Ending December 31, 2017. The shareholders ratified the appointment of Carr, Riggs & Ingram, LLC as the Company’s independent registered public accountants for the year ending December 31, 2017. The result of the vote taken at the Annual Meeting was as follows: Votes For Votes Against Abstain 4,221,817 4,310 97,566 Proposal 3 – Advisory Approval of Executive Compensation. The shareholders adopted a resolution approving, on an advisory basis, the compensation paid to the Company’s named executive officers, as disclosed in the Company’s 2017 proxy statement pursuant to the compensation disclosure rules of the Securities and Exchange Commission. The result of the vote taken at the Annual Meeting was as follows: Votes For Votes Against Abstain Broker Non-Votes 2,622,807 106,119 145,014 1,449,753 Proposal 4 – Advisory Vote on Frequency of Say-on-Pay Vote. The shareholders voted on a non-binding, advisory basis for their preference as to how frequently we should seek future advisory votes on the compensation of our named executive officers, as disclosed in accordance with the compensation disclosure rules of the Securities and Exchange Commission. The result of the vote taken at the Annual Meeting was as follows: One Year Two Years Three Years Abstain Broker Non-Votes 2,586,954 34,520 98,011 154,455 1,449,753 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: April 27, 2017 FIRST US BANCSHARES, Inc. By: /s/ Beverly J. Dozier Name:Beverly J. Dozier Vice President, Secretary and Assistant Treasurer
